Jordan, Justice,
dissenting.
I do not agree with the conclusion reached by the majority. The first two classifications of persons allowed to discharge a firearm on Sunday appear to be reasonable, i.e., persons in defense of person or property and law enforcement officers. The other two classifications, (i.e., members of gun clubs and property owners) are clearly arbitrary, not related to the police power of the state, and violate the equal protection of all other persons not belonging to this class or category. There is no rational basis for allowing this right or privilege to this selected class of the public and attaching criminality to all other persons doing the same act. The Act is therefore patently discriminatory. Art. I, Sec. II, Par. Ill of the Georgia Constitution (1976)(Code Ann. § 2-203).
I respectfully dissent. I am authorized to state that Justice Hill and Justice Bowles join in this dissent.